Case 2:19-cv-00050-SJF-ARL Document 1-2 Filed 01/03/19 Page 1 of 5 PageID #: 6




                         EXHIBIT A
FILED: NASSAU COUNTY CLERK 08/10/2018 03:06 PM                                                     INDEX NO. 610759/2018
          Case
NYSCEF DOC. NO. 2:19-cv-00050-SJF-ARL
                 1                             Document 1-2 Filed 01/03/19 PageRECEIVED
                                                                                2 of 5 PageID #: 708/10/2018
                                                                                         NYSCEF:




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NASSAU
          _______________________________________________________________________________
          STEVE COREA,
          ON BEHALF OF HIMSELF AND ALL OTHERS                     INDEX NO.
          SIMILIARLY SITUATED,                                    FILING DATE: 08/10/18

                                                 Plaintiff,                      SUMMONS
                 -against-                                                       WITH NOTICE

          ADVANCED CALL CENTER TECHNOLOGIES, LLC,                                Plaintiff designates
                                                                                 Nassau County
                                                 Defendant.                      as the place of trial

                                                                  The basis of the venue is
                                                                  Plaintiff’s residence
          _______________________________________________________________________________
          To the above named Defendant(s):

                 You are hereby summoned to answer the complaint in this action and to serve a copy of your

          answer, or if the complaint is not served with the summons, to serve a notice of appearance, on the

          plaintiff's attorney within 20 days after the service of this summons, exclusive of the day of service

          (or within 30 days after the service is complete if the summons is not personally delivered to you

          within the State of New York); and in case of your failure to appear or answer, judgment will be

          taken against you by default for the sum of $1,000 as regards Plaintiff individually and $500,000.00

          to be distributed among the class members in any certified class with interest thereon from the

          12th day of August 2017, together with the costs of this action and attorney’s fees.

                 TAKE NOTICE that the object of this action and the relief sought is to recover damages for

          violations of 15 USC 1692, et. seq. based on Exhibit A and that in case of your failure to answer,

          judgment will be taken against you for the sum of $1,000 as regards Plaintiff individually and

          $500,000.00 to be distributed among the class members in any certified class with interest thereon

          from the 12th day of August 2017, together with the costs of this action and attorney’s fees.




                                                         1 of 3
FILED: NASSAU COUNTY CLERK 08/10/2018 03:06 PM                                   INDEX NO. 610759/2018
          Case
NYSCEF DOC. NO. 2:19-cv-00050-SJF-ARL
                 1                        Document 1-2 Filed 01/03/19 PageRECEIVED
                                                                           3 of 5 PageID #: 808/10/2018
                                                                                    NYSCEF:




          Dated:        August 10, 2018

          /s/_____________________
          Mitchell L. Pashkin
          Attorney For Plaintiff
          775 Park Avenue, Ste., 255
          Huntington, NY 11743
          (631) 335-1107




                                                 2 of 3
FILED: NASSAU COUNTY CLERK 08/10/2018 03:06 PM                                   INDEX NO. 610759/2018
          Case
NYSCEF DOC. NO. 2:19-cv-00050-SJF-ARL
                 1                        Document 1-2 Filed 01/03/19 PageRECEIVED
                                                                           4 of 5 PageID #: 908/10/2018
                                                                                    NYSCEF:




                            Index No.


                            ________________________________
                            STEVE COREA,
                            ON BEHALF OF HIMSELF AND ALL OTHERS
                            SIMILIARLY SITUATED,

                                                   Plaintiff(s) ,

                                   -vs-

                            ADVANCED CALL CENTER TECHNOLOGIES, LLC,

                                               Defendant(s) .
                            ________________________________

                              SUMMONS WITH NOTICE
                            ________________________________

                            Mitchell L. Pashkin certifies that, to the
                            best of his knowledge, information and
                            belief, formed       after an        inquiry
                            reasonable under the circumstances, the
                            presentation of the annexed paper(s) or
                            the contentions therein are not frivolous as
                            defined in 22 NYCRR 130-1.1.(c).



                            /s/______________________________
                            Mitchell L. Pashkin
                            Attorney For Plaintiff(s)
                            775 Park Avenue, Ste., 255
                            Huntington, NY 11743
                            (631) 335-1107




                                                   3 of 3
FILED: NASSAU COUNTY CLERK 08/10/2018 03:06 PM                                                                                                               INDEX NO. 610759/2018
         Case
NYSCEF DOC. NO.2:19-cv-00050-SJF-ARL
                 2                                                            Document 1-2 Filed 01/03/19 Page RECEIVED
                                                                                                               5 of 5 PageID #: 1008/10/2018
                                                                                                                        NYSCEF:
          ADVANCED
          ADVANCED CALL CENTER
                   CALL CENTER TECHNOLOGIES.
                               TECHNOLOGIES, LLC
                                             LLC
          PO
          PO BoxBox 9091
                    9091                                                                                 ACCOUNT#:
                                                                                                         ACCOUNT    #: ENDING
                                                                                                                       ENDING   IN
                                                                                                                                IN 1105
                                                                                                                                    1105
          Gray, TN
          Gray,   TN 37615-9091
                      37615-9091                                                                         TOTAL ACCOUNT
                                                                                                         TOTAL   ACCOUNT BALAl~CE:
                                                                                                                            BALANCE:     $2,799.54
                                                                                                                                         $2,799.54

          844-458-3452
          844-458-3452                                                                                   AMOUNT NOW
                                                                                                         AMOUNT    NOW DUE:
                                                                                                                        DUE:   $466.00
                                                                                                                               $466.00

          TTY#: 844-252-5490
          TTY#:    844-252-5490

          STATEMENT DATE:
          STATEMENT DATE: August 12,
                          August     2017
                                 12, 2017                                                                RE: Walmart® MasterCard®
                                                                                                         RE: Walmart® MasterCard®




                                                                                                   FIRST
                                                                                                   FIRST NOTICE
                                                                                                         NOTICE

          Dear Steve Corea:
          Dear Steve Corea:
          This account
          This account has
                       has been
                           been listed
                                listed with
                                       with our
                                            our office
                                                office for
                                                       for collection.
                                                           collection.
          This notice
          This notice has
                      has been
                          been sent
                               sent by
                                    by aa collection
                                          collection agency.
                                                     agency. This
                                                             This is an attempt
                                                                        attempt to collect
                                                                                   collect aa debt,
                                                                                              debt, and
                                                                                                    and any
                                                                                                        any information
                                                                                                            information obtained
                                                                                                                        obtained will
                                                                                                                                 will be
                                                                                                                                      be used
                                                                                                                                         used for
                                                                                                                                              for that
                                                                                                                                                  that
          purpose
          purpose.

          If the
             the Amount
                 Amount Currently
                        Currently Due
                                   Due is paid
                                          paid to Synchrony
                                                  Synchrony Bank   and your
                                                             Bank and        account is brought
                                                                        your account    brought up     date, we
                                                                                                 up to date, we will
                                                                                                                will stop  our collection
                                                                                                                     stop our             activity. All
                                                                                                                               collection activity. All payments
                                                                                                                                                        payments
          should be made
          should     made directly
                          directly to Synchrony
                                      Synchrony Bank
                                                  Bank using
                                                        using the
                                                              the enclosed
                                                                  enclosed envelope.
                                                                            envelope. Do
                                                                                       Do not
                                                                                           not send
                                                                                               send payments
                                                                                                     payments to this
                                                                                                                  this office.
                                                                                                                       office
          If circumstances
             circumstances are
                             are preventing
                                   preventing you
                                                you from
                                                    from paying
                                                          paying the
                                                                 the Amount
                                                                     Amount Currently
                                                                              Currently Due
                                                                                        Due referenced
                                                                                             referenced above,
                                                                                                         above, please
                                                                                                                please call
                                                                                                                        call our
                                                                                                                             our office
                                                                                                                                 office today
                                                                                                                                        today at
                                                                                                                                               at 844-458-3452
                                                                                                                                                  844-458-3452 soso
          that wewe may
                    may assist
                         assist you
                                 you in resolving
                                        resolving this
                                                   this matter.
                                                        matter. Our
                                                                Our office
                                                                     office hours
                                                                            hours are
                                                                                  are Monday
                                                                                      Monday-  - Thursday 8
          that                                                                                   Thursday 8 am
                                                                                                            am to 10 pm,
                                                                                                                       pm, Friday
                                                                                                                            Friday 8& Saturday
                                                                                                                                       Saturday 88 am
                                                                                                                                                   am to
                                                                                                                                                       to 88 pm
                                                                                                                                                             pm and
                                                                                                                                                                and
          Sunday 11 am to 8
          Sunday               8 pm, Eastern
                                      Eastern Time
                                                Time Zone
                                                       Zone (EST).
                                                            (EST).

          Synchrony Bank
          Synchrony  Bank may
                           may continue
                                continue to add
                                            add interest
                                                 interest and
                                                          and fees
                                                                 fees as
                                                                      as provided
                                                                          provided in your
                                                                                        your agreement.
                                                                                              agreement. If you you pay
                                                                                                                    pay the
                                                                                                                        the balance
                                                                                                                            balance shown
                                                                                                                                     shown above,
                                                                                                                                            above. an additional
                                                                                                                                                      additional
          payment may
          payment   may be necessary
                           necessary to pay
                                         pay your
                                              your account
                                                    account balance
                                                              balance in full.
                                                                            full Because
                                                                                  Because of of interest,
                                                                                                interest, late
                                                                                                          late charges,
                                                                                                               charges, credits
                                                                                                                        credits or
                                                                                                                                or charges
                                                                                                                                   charges that
                                                                                                                                           that may
                                                                                                                                                may vary
                                                                                                                                                    vary from
                                                                                                                                                         from day
                                                                                                                                                                day to
          day,
          day, the
               the amount
                   amount  due
                          due  on the
                                  the day
                                      day  you
                                           you pay   may
                                               pay may    differ.
                                                          differ.   For
                                                                    For further
                                                                        further  information
                                                                                 information   call
                                                                                               call  844-458-3452.
                                                                                                     844-458-3452.

          Unless you
          Unless   you notify
                         notify this
                                this office
                                       office within
                                               within 30 days
                                                           days after
                                                                 after receiving
                                                                        receiving this
                                                                                    this notice
                                                                                         notice that
                                                                                                 that you
                                                                                                      you dispute
                                                                                                            dispute the
                                                                                                                     the validity
                                                                                                                          validity of
                                                                                                                                    of the
                                                                                                                                        the debt
                                                                                                                                               debt or
                                                                                                                                                     or any
                                                                                                                                                         any portion
                                                                                                                                                                portion thereof,
                                                                                                                                                                         thereof, this
                                                                                                                                                                                    this office
                                                                                                                                                                                          office will
                                                                                                                                                                                                 will
          assume
          assume this
                    this debt
                          debt is valid.
                                    valid. If you
                                               you notify
                                                    notify  this
                                                            this office
                                                                 office  in writing
                                                                            writing  within
                                                                                     within 30  days
                                                                                                days  from
                                                                                                      from   receiving
                                                                                                             receiving   this notice,
                                                                                                                              notice,    this
                                                                                                                                          this  office
                                                                                                                                                office   will:
                                                                                                                                                         will:  obtain
                                                                                                                                                                obtain  verification
                                                                                                                                                                        verification   of
                                                                                                                                                                                       of  the
                                                                                                                                                                                           the debt
                                                                                                                                                                                                debt
          or obtain
          or obtain aa copy
                        copy ofof aa judgment
                                     Judgment and and mail
                                                        mail you
                                                              you aa copy
                                                                      copy ofof such
                                                                                such judgment
                                                                                      Judgment or or verification.
                                                                                                     verification. If you
                                                                                                                       you request
                                                                                                                             request thisthis office
                                                                                                                                                office in writing
                                                                                                                                                            writing within
                                                                                                                                                                     within 30    days after
                                                                                                                                                                             30 days    after
          receiving this
          receiving   this notice,
                           notice, this
                                     this office
                                           office will
                                                   will provide
                                                        provide you
                                                                 you with
                                                                        with the
                                                                             the name
                                                                                  name and
                                                                                         and address
                                                                                              address of of the
                                                                                                            the original
                                                                                                                 original creditor,
                                                                                                                          creditor, ifif different
                                                                                                                                           different from
                                                                                                                                                       from thethe current
                                                                                                                                                                   current creditor.
                                                                                                                                                                             creditor.
          Very truly
          Very  truly yours,
                      yours,
          Scott M. Deery
          Scott      Deery
          844-458-3452
          844-458-3452
          TTY#
          TTY#:   844-252-5490
                  844-252-5490


          Debt Collectors,
          Debt      Collectors, in accordance
                                   accordance with with the
                                                         the Fair
                                                              Fair Debt
                                                                   Debt Collection
                                                                          Collection Practices
                                                                                       Practices Act,
                                                                                                   Act, 15 U    S.C., Section
                                                                                                              U.S.C., Section 1592 et seq.,
                                                                                                                              1692 et seq, are
                                                                                                                                            are prohibited
                                                                                                                                                prohibited from
                                                                                                                                                           from engaging
                                                                                                                                                                engaging in
          c:1uusive,    ueceµiive and
          abusive, deceptive       a11li unfair
                                         u111ai1 debi
                                                 lieiJi collection
                                                        colieetior1 efforts,
                                                                    efforts, including
                                                                             inciuciing but
                                                                                         out 11oi iirniteci to:
                                                                                             not limited    io
          (i)
          (i) the
                the use
                     use or threat
                            threat of
                                    of violence;
                                       violence;
          (ii)
          (ii) the
                 the use  of obscene
                     use of  obscene or or profane
                                           profane language
                                                      language; andand
          (iii)
          (iii)   repeated
                  repeated  phone
                            phone   calls
                                    calls  made
                                           made    with the
                                                   with  the intent
                                                              intent to annoy,
                                                                         annoy abuse
                                                                                  abuse or
                                                                                         or harass.
                                                                                            harass.

          If aa creditor
                creditor or
                         or debt
                            debt collector
                                 collector receives
                                           receives aa money
                                                       money judgment
                                                             judgment against
                                                                      against you
                                                                              you in court,
                                                                                     court, state
                                                                                            state and
                                                                                                  and federal
                                                                                                      federal laws
                                                                                                              laws may
                                                                                                                   may prevent
                                                                                                                       prevent the
                                                                                                                               the following types of
                                                                                                                                   following types of income
                                                                                                                                                      income
          from being
          from being taken
                     taken to pay
                              pay the
                                  the debt:
                                      debt:
          1. Supplemental
             Supplemental security
                              security income,  (SSI):
                                        income, (SSI);
             Social Security;
          2. Social Security:
          3. Public
             Public Assistance
                    Assistance (welfare);
                                  (welfare):
          4. Spousal
             Spousal support,
                      support, maintenance      (alimony) or
                                 maintenance (alimony)    or child
                                                             child support;
                                                                   support;
          5. Unemployment
             Unemployment benefits;
                               benefits;
          6. Disability
             Disability benefits;
                         benefits;
             Workers'
          7. Workers' compensation
                         compensation benefits;
                                           benefits;
          8. Public
             Public oror private
                         private pensions;
                                  pensions;
             Veterans'
          9. Veterans' benefits;
                          benefits;
          10.
          10. Federal
              Federal student
                         student loans,
                                    loans, federal
                                           federal student
                                                     student grants,
                                                               grants, and
                                                                       and federal
                                                                            federal work
                                                                                     work study
                                                                                           study funds;
                                                                                                 funds; and
                                                                                                        and
          11. Ninety
              Ninety percent
                        percent ofof your
                                      your wages
                                           wages oror salary
                                                        salary earned
                                                                earned in the
                                                                          the last
                                                                               last sixty
                                                                                    sixty days.
                                                                                          days.

          New
          New York
              York City
                   City Department
                        Department of
                                   of Consumer
                                      Consumer Affairs
                                               Affairs license
                                                       license number:
                                                               number: 1161257,
                                                                       1161257, 1365549, 1161258
                                                                                1365549, 1161258




                                                PLEASEDETACHAND
                                                PLEASE              RETURNBOTTOMPORTIONWITH
                                                       DETACH AND RETURN                        YOURPAYMENT
                                                                            BOTTOM PORTION WITH YOUR  PAYMENT
            ________________________________---________________..-________________________________________



              PO
              PO Box9091
                  Box 9091                                                                                         STATEMENT
                                                                                                                   STATEMENT    DATE:
                                                                                                                                DATE:    08/12/17
                                                                                                                                         08/12/17
              Gray,
              Gray, TN
                    TN 37615-9091
                        37615-9091                                                                                 URL:
                                                                                                                   URL: www.walmart.com/credit
                                                                                                                        www.walmart.com/credit
                                                                                                                   ACCOUNT#:
                                                                                                                   ACCOUNT   #: ENDING
                                                                                                                                 ENDING IN 1105 1105
                                                                                                                   TOTAL
                                                                                                                   TOTAL ACCOUNT.
                                                                                                                          ACCOUNT     BALANCE:
                                                                                                                                      BALANCE:       $2,799.54
                                                                                                                                                     $2,799.54
                                                                                                                   AMOUNT
                                                                                                                   AMOUNT   NOW
                                                                                                                            NOW DUE:
                                                                                                                                   DUE: $466.00
                                                                                                                                           $466.00




               n  1111 •111••1hl•1•1• 111I 11 •'llI1111I 11 •1111,1
               IIllll'lll"Illl'I'I'                                              I"       I"
                                                                                       11 111 11
                                                            'lill'lPlli .- 1111 1111 II1111      •.-
                                                                                              II'P
                                                                                                                     •III"II
                                                                                                                         lnl 1 11'
                                                                                                                             1     " IIII-    IIIIIII"I"       If,p,
                                                                                                                                                                          II'I•11 I'
                                                                                                                               I) 11 •11 II11•IIII111 11 1111 1111 1•11•1•11      I I
                                                                                                                                                                                  1  III11 11
                                                                                                                                                                                          1    I
                                                                                                                                                                                           II 11 •I•
                                                                                                                                                                                                  I II
               steve
               Steve corea
                     Corea
                                                                                                                     Synchrony
                                                                                                                     Synchrony    Bank/Walmart
                                                                                                                                  Bank/Walmart MasterCard
                                                                                                                                               MasterCard
               596
               596 Irving
                    Irving St
                           St
                                                                                                                     PO
                                                                                                                     PO Box
                                                                                                                          Box 960024
                                                                                                                               960024
               Westbury,
               Westbury,   NY
                           NY 11590-4417
                              11590-4417
                                                                                                                     Orlando,
                                                                                                                     Orlando, FLFL 32896-0024
                                                                                                                                   32896-0024




        ADCT I 011 / 133370178             336024653832
                                           336024653832                                                                                                              78 /I 1 /I 00011071:l 0001
                                                                                                                                                                                0000078I/ 0001         of11
                                                                                                                                                                                                     1 of
